                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NEW LEGION COMPANY,
 INCORPORATED                                       CIVIL ACTION

         v.                                         NO. 18-778

 JASBIR SINGH THANDI, et al.

                               ORDER RE: MOTION TO DISMISS

       AND NOW, this 4th day of December, 2018, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (ECF 15) Plaintiff’s Response thereto (ECF 22), and

Defendants’ reply thereto (ECF 23), and for the reasons set out in the accompanying

Memorandum, it is hereby ORDERED that:

       1. Plaintiff’s breach of contract claim (Count I) against Defendant Alpha is DISMISSED

              without prejudice, with leave to amend the Complaint within fourteen (14) days,

              otherwise judgment will be entered against Plaintiff; and

       2. The rest of Plaintiff’s claims—Count I against Defendants Thandi, Global Hawk

              Insurance, Global Hawk Insurance Company Risk Retention Group, Presad, and

              Kreason, and Counts II and III against all Defendants—are DISMISSED with prejudice

              without leave to amend.



                                                               BY THE COURT:

                                                               /s/ Michael M. Baylson

                                                               ________________________
                                                               Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-778 New Legion v Thandi\18cv778 Order re MTD.docx
